DETAILED ACTION
This is a non-final action in response to application filed on 11/05/2018.
Claims 1-20 are pending and are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception of an abstract idea without significantly more. 
The limitations of claims 1, 7, and 16, in part, receiving, at a label stability analyzer service, classification data indicative of device type labels assigned to endpoints in a network by a device classification service; determining, by the label stability analyzer service and based on one of the variability metrics for a particular one of the device type labels exceeding a threshold value, a configuration change for the device classification service that adjusts how the device classification service applies the particular label to endpoints; and providing, by the label stability analyzer service, the configuration change to the device classification service as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 


If claim limitations, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite the judicial exception of an abstract idea. 
The limitations of claims 1, 7, and 16, in part, counting, by the label stability analyzer service, device type label changes made by the device classification service to the endpoints; and computing, by the label stability analyzer service, variability metrics for the device type labels, wherein the variability metric for a device type label is based on a count of the device type label changes associated with that label; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts. 
That is, other than reciting “the interfaces, processor, and memory (as in claim 10)”, nothing in the claim element precludes the step from practically executing mathematical concepts. For example, but for the ““processor configured to” language, “counting and computing” in the context of this claim encompasses performing mathematical calculations. 
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation as mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite the judicial exception of an abstract idea. 
This judicial exception of an abstract idea is not integrated into a practical application. The processor and memory are recited at a high-level of generality (i.e., hardware devices of a network) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the judicial exception of an abstract idea.

Thus, independent claims 1, 10, and 19 considering all claim limitations both individually and in an ordered combination, do not amount to significantly more than the judicial exception of an abstract idea. Therefore, the claims are not patent eligible. 
Therefore, dependent claims 2-9, 11-18, and 20 considering all claim limitations both individually and in combination, do not amount to significantly more than the judicial exception of an abstract idea. The limitations of the claim invention are not improvements to the technology or technical field because these limitations are considered as a linkage to a technical field, insignificant extra-solution activities, mathematical concepts, and/or can be performed via mental processes. Thus, claims 1-20 as a whole are directed towards an unpatentable abstract idea and thus patent ineligible under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5, 10, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bevilacqua et al. (20070299957) in view of Forman et al. (20080103996).

Regarding claim 1, Bevilacqua teaches a method comprising: 
receiving, at a label stability analyzer service, classification data indicative of device type labels assigned to endpoints in a network by a device classification service [Bevilacqua ¶0013-¶0014 and  ¶0050-¶0051: classification data is received indicating labels/tags assigned to device types]. 
However, Bevilacqua does not explicitly teach counting, by the label stability analyzer service, device type label changes made by the device classification service to the endpoints; computing, by the label stability analyzer service, variability metrics for the device type labels, wherein the variability metric for a device type label is based on a count of the device type label changes associated with that label; determining, by the label stability analyzer service and based on one of the variability metrics for a particular one of the device type labels exceeding a threshold value, a configuration change for the device classification service that adjusts how the device classification service applies the particular label to endpoints; and providing, by the label stability analyzer service, the configuration change to the device classification service.
Forman teaches counting, by the label stability analyzer service, label changes made by the device classification service [Forman ¶0059-¶0062: changes are stored with respect to relabeling, the changes stored indicates a counting of the changes]; 
computing, by the label stability analyzer service, variability metrics for the labels, wherein the variability metric for a label is based on a count of the label changes associated with that label [Forman ¶0052: metrics are computed for labeling]; 
determining, by the label stability analyzer service and based on one of the variability metrics for a particular one of the labels exceeding a threshold value, a configuration change for the device classification service that adjusts how the device classification service applies the particular label [Forman ¶0055: samples are identified by selecting examples having scores close to the threshold]; and 
providing, by the label stability analyzer service, the configuration change to the device classification service [Forman ¶0021, ¶0039, and ¶0042-¶0043: the change and/or provided information is sent to the classification service].

A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique for assigning labels as explained in ¶0060 of Forman.

Regarding claims 10 and 19, these claims do not teach or further define over the limitations in claim 1. Therefore, claims 10 and 19 are rejected for the same reasons as set forth in claim 1. 

Regarding claim 5, Bevilacqua-Forman teaches the method as in claim 1.
Forman further teaches wherein the device classification service uses a machine learning-based classifier to assign device type labels to the endpoints in the network, and wherein the configuration change adjusts a confidence score used by the classifier to label endpoints with the particular device type label [Forman ¶0018-¶0020 and ¶0051: machine-learning techniques are used for assigning labels/tags and a confidence score changes based on labeling/relabeling]. The same rationale applies as in claim 1.

Regarding claims 14 and 20, these claims do not teach or further define over the limitations in claim 5. Therefore, claims 14 and 20 are rejected for the same reasons as set forth in claim 5. 


Regarding claim 9, Bevilacqua-Forman teaches the method as in claim 1.
Forman further teaches further comprising: providing, by the label stability analyzer service and based on the variability metric for the particular device type label, an indication of the particular device type label to a user interface an example of a hard classification for the device classification service [Forman ¶0029 and ¶0055: an example of hard classification is provided for the classification service]. The same rationale applies as in claim 1.

Regarding claim 18, this claim does not teach or further define over the limitations in claim 9. Therefore, claim 18 is rejected for the same reasons as set forth in claim 9. 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bevilacqua et al. (20070299957) in view of Forman et al. (20080103996) in view of Koh et al. (20170161761).

Regarding claim 2, Bevilacqua-Forman teaches the method as in claim 1.
However, Bevilacqua-Forman does not explicitly teach wherein the configuration change causes the device classification service to apply a less specific device type label to endpoints instead of the particular device type label.
Koh teaches wherein the configuration change causes the device classification service to apply a less specific device type label to endpoints instead of the particular device type label [Koh ¶0056: a change in made from a more specific type to a less specific type such as from private to shared/public].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Bevilacqua-Forman with the teachings of Koh in order to incorporate wherein the configuration change causes the device classification service to apply a less specific device type label to endpoints instead of the particular device type label.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique for changing the device-type parameter as explained in ¶0056 of Koh.

Regarding claim 11, this claim does not teach or further define over the limitations in claim 2. Therefore, claim 11 is rejected for the same reasons as set forth in claim 2. 

Claim 3-4, 6-7, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bevilacqua et al. (20070299957)in view of Forman et al. (20080103996) in view of Yang et al. (2020007391).

Regarding claim 3, Bevilacqua-Forman teaches the method as in claim 1.
Bevilacqua-Forman further teaches wherein the variability metrics for the device type labels are further based on pairwise distances between the device type labels according to the one or more device taxonomies [Forman ¶0057: the metrics are based on distance between similar tags/labels].
However, Bevilacqua-Forman does not explicitly teach wherein the device type labels are part of one or more device taxonomies.
Yang teaches wherein the device type labels are part of one or more device taxonomies [Yang ¶0011 and ¶0045: labels are device taxonomies such as operating system, version, serial number, manufacturer, etc.].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Bevilacqua-Forman with the teachings of Yang in order to incorporate wherein the device type labels are part of one or more device taxonomies.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that accurately classifies devices as explained in ¶0009 of Yang.

Regarding claim 12, this claim does not teach or further define over the limitations in claim 3. Therefore, claim 12 is rejected for the same reasons as set forth in claim 3. 



Regarding claim 4, Bevilacqua-Forman-Yang teaches the method as in claim 3.
Yang further teaches wherein at least one of the one or more device taxonomies are indicative of a device manufacturer, device models from the manufacture, and versions of the device models [Yang ¶0045: information may include version, manufacturer, tags, etc. The same rationale applies as in claim 3.

Regarding claim 13, this claim does not teach or further define over the limitations in claim 4. Therefore, claim 13 is rejected for the same reasons as set forth in claim 4. 

Regarding claim 6, Bevilacqua-Forman teaches the method as in claim 1.
Forman further teaches providing, by the label stability service, a second configuration change to the device classification service when one of the feature variance metrics exceeds a feature variance threshold [Forman ¶0021, ¶0039, and ¶0042-¶0043: the change and/or provided information is sent to the classification service].
However, Bevilacqua-Forman does not explicitly teach wherein the classification data includes traffic features used by the device classification service to assign device classification labels to endpoints in the network, the method further comprising: determining, by the label stability service and using the received classification data, feature variance metrics for the traffic features.
Yang teaches wherein the classification data includes traffic features used by the device classification service to assign device classification labels to endpoints in the network, the method further comprising: determining, by the label stability service and using the received classification data, feature variance metrics for the traffic features [Yang ¶0012 and ¶0061-¶0062: traffic analysis is used for device classification].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Bevilacqua-Forman with the teachings of Yang in order to incorporate wherein the device type labels are part of one or more device taxonomies.


Regarding claim 15, this claim does not teach or further define over the limitations in claim 6. Therefore, claim 15 is rejected for the same reasons as set forth in claim 6. 

Regarding claim 7, Bevilacqua-Forman-Yang teaches the method as in claim 6.
Yang further teaches wherein the second configuration change adjusts the set of traffic features associated with a device type label [Yang: traffic analysis is used for changing tags/labels for devices]. The same rationale applies as in claim 6.

Regarding claim 16, this claim does not teach or further define over the limitations in claim 7. Therefore, claim 16 is rejected for the same reasons as set forth in claim 7. 

Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Forman et al. (20080103996) in view of Sartran et al. (20170279698).

Regarding claim 8, Bevilacqua-Forman teaches the method as in claim 1.
However, Bevilacqua-Forman does not explicitly teach further comprising: identifying, by the label stability service and based on the received classification data, a seasonal classification oscillation by the device classification service with respect to one of the endpoints.
Sartran teaches identifying, by the label stability service and based on the received classification data, a seasonal classification oscillation by the device classification service with respect to one of the endpoints [Sartran ¶0014, ¶0073, and ¶0098: a seasonal change is determined based on device characteristics].



A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that accurately classifies devices based on semantic analysis as explained in ¶0014 of Sartran.

Regarding claim 17, this claim does not teach or further define over the limitations in claim 8. Therefore, claim 17 is rejected for the same reasons as set forth in claim 8. 

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLIFTON HOUSTON/             Examiner, Art Unit 2453                


/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453